Citation Nr: 9906888	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected right ankle injury with calcaneal spur.  

2.  Entitlement to service connection for the residuals of 
deep vein thrombosis, right leg, claimed as secondary to the 
service-connected right ankle injury.  

3.  Entitlement to an effective date prior to April 30, 1996 
for the award of service-connection for tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from August 1964 to 
April 1970.  

The issue of a compensable rating for service-connected right 
ankle injury with calcaneal spurs comes to the Board of 
Veterans' Appeals (Board) on appeal from a April 1993 rating 
decision of the RO.  The issue of service-connection for the 
residuals of deep vein thrombosis of the right leg, claimed 
as secondary to the service-connected right ankle injury 
comes to the Board on appeal from a December 1994 decision of 
the RO.  

The issue of an effective date prior to May 30, 1996 for the 
award of service connection for tinnitus comes to the Board 
on appeal from a rating action issued in September 1996.  

The veteran testified at a hearing before this Member of the 
Board in April 1997.  

(The issues involving the claim for increase and secondary 
service connection for the residuals of deep vein thrombosis 
of the right leg.)  


FINDINGS OF FACT

1.  The report of the October 11, 1994 VA examination 
contains the earliest notation of tinnitus of record.  

2.  No claim specifying that the veteran was seeking service 
connection for tinnitus was received within one year from the 
date of the October 1994 VA examination.  

3.  An April 30, 1996 VA examination also reported the 
diagnosis of tinnitus.  

4.  An "Appeal to Board of Veterans' Appeals" (VA Form 9) 
was received from the veteran in June 1996 when he first 
indicated that he was seeking service connection for 
tinnitus.  



CONCLUSION OF LAW

An effective date earlier than April 30, 1996, the date of 
the veteran's informal claim, for the award of service 
connection for tinnitus is not assignable.  38 U.S.C.A. 
§§ 1110, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim or a claim 
reopened after final disallowance shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1998). 

Under 38 C.F.R. § 3.400(b)(2)(i), an effective date will be 
assigned from the date of receipt of claim or the date 
entitlement arose, whichever is later in time.  Regulations 
provide, however, that a report of hospitalization will be 
accepted as an informal claim to reopen if the report relates 
to a disability which may establish entitlement and a claim 
specifying the benefit sought is received within one year 
from the date of such treatment.  38 C.F.R. § 3.157 (1998).  
In such a case, the date of admission to a VA hospital will 
be accepted as the date of receipt of a claim.  Id.

In the case at hand, the veteran's claims folder contains the 
report of an October 1994 VA examination which showed a 
diagnosis of tinnitus.  The veteran has claimed that the 
award of service connection for tinnitus should be from that 
date.  However, the regulations set forth hereinabove are 
clear in stating that a medical report can only constitute an 
informal claim if a formal claim specifying the benefit 
sought is received within a year thereof.  38 C.F.R. § 3.157.  
A review of the record shows nothing that could be reasonably 
construed as a formal claim within one year of the October 
1994 VA examination.  

The Board notes that the veteran alleged in a "Statement in 
Support of Claim" (VA Form 21-4138) that he raised a claim 
of service connection in another VA Form 21-4138 dated on 
November 19, 1990.  A review of that form shows claims for 
unrelated conditions, including hearing loss, but no specific 
comments relative to tinnitus.  Absent a specific reference 
to tinnitus, the Board cannot reasonably accept the veteran's 
November 19, 1990 letter as a claim for that condition.  

The diagnosis of tinnitus was also reported in connection 
with the VA examination performed on April 30, 1996.  This 
examination report was accepted by the RO as an informal 
claim, and the VA Form 9 received in June 1996 within one 
year of the examination was accepted as a formal claim of 
service connection for tinnitus.  This being the case, there 
is no legal basis for an award of service connection for 
tinnitus, prior to April 30, 1996.  Hence, the claim for an 
effective date earlier than April 30, 1996 for the award of 
service connection for tinnitus must be denied by operation 
of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  



ORDER

The claim for an earlier effective date for award of service 
connection for tinnitus is denied.  



REMAND

This case was previously before the Board in May 1997, when 
it was remanded for evidentiary development and for a VA 
examination.  A review of the record shows the National 
Personnel Records Center (NPRC) was contacted and a request 
was made to search for Surgeon General's reports (although no 
new treatment records were found) as directed by the Board.  

The Board's May 1997 remand also directed the RO to schedule 
the veteran for an orthopedic examination and specifically 
states "the examiner should review the claims folder 
including a copy of this REMAND."  The remand further called 
for a vascular examination and states "the claims folder 
should be made available to the examiner for review."  

The evidence of record shows the RO scheduled the veteran for 
a "Joints" examination in April 1998.  This examination was 
accompanied in the claims folder by x-ray study reports and a 
short addendum dated in August 1998.  This examination is 
noted to encompass both requested examinations.  However, in 
the report of the April 1998 examination, the examining 
physician specifically noted under the heading "Review of 
Medical Records" that there was "none except the general 
medical examination done by another physician."  The Board 
can only conclude that the veteran's claims folder was not 
made available for review in conjunction with the examination 
as directed by the Board's May 1997 remand.  

In Stegall v. West, the U.S. Court of Veterans Appeals 
(Court) ruled that a Board or Court remand which directs some 
action to be carried out provides a veteran with a right "as 
a matter of law" to have that action accomplished.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The veteran therefore has 
a right to have his claims folder reviewed in conjunction 
with his VA examinations.  

These claims must therefore be remanded in order for the 
administration of a VA examination based on the veteran's 
medical history as set forth in the claims folder.  

For the reasons stated herein above, this case is hereby 
REMANDED to the RO for the following actions:

1.	The RO should take appropriate 
steps to contact the veteran and ask 
him to furnish the names and 
addresses of all medical care 
providers who have furnished 
treatment for right ankle and right 
leg conditions since service.  The 
veteran should be requested to 
furnish signed authorizations for 
release of medical records in 
connection with each private source 
he identifies.  Copies of the medical 
records from all sources the veteran 
identifies, including VA records not 
already in the claims folder, should 
be requested.  Whether or not the 
veteran responds, all VA treatment 
records of the veteran should be 
obtained.  All records obtained which 
are not already in the claims folder 
should be associated with the claims 
folder.

3.	The veteran should be scheduled 
for a VA orthopedic examination in 
order to determine the current 
severity of the service-connected 
right ankle disability.  Findings 
that take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45, including pain on use, 
incoordination weakness, 
fatigability, abnormal movements, 
etc. should be included.  Any 
functional impairment identified 
should be expressed in terms of the 
additional range of motion loss which 
is beyond that clinically 
demonstrated.  (See DeLuca v. Brown, 
8 Vet.App. 202 (1995)).  The examiner 
must be provided with and must review 
the veteran's claims folder in 
conjunction with the examination.  
Any additional tests or studies 
deemed necessary by the examiner 
should be performed.  

3.	The RO should also schedule the 
veteran for a VA vascular examination 
to determine the etiology of the 
veteran's deep vein thrombosis of the 
right leg.  The veteran's claims 
folder must be provided to and must 
be reviewed by the examiner in 
conjunction with the examination.  
All indicated testing should be 
accomplished.  The examiner should be 
requested to provide an opinion as to 
the medical probability that any 
identified right leg deep vein 
thrombosis is the result of the 
veteran's service-connected right 
ankle disability.  Complete rationale 
for all opinions expressed should be 
provided.

4.	When the above actions have been 
completed, the RO should undertake to 
review the veteran's claims.  All 
indicated action should be taken in 
this regard.  In the event any 
determination remains adverse to the 
veteran, the claims folder and the 
assembled data should be returned to 
the Board for completion of appellate 
review after compliance with the 
provisions of 38 U.S.C.A. § 7105.  No 
action is required by the veteran 
unless he receives further notice.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


